FILED
                           NOT FOR PUBLICATION                              FEB 06 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROGER R. ADAMS,                                  No. 11-17733

              Petitioner - Appellant,            D.C. No. 2:10-cv-02266-JAM-
                                                 KJN
  v.

FRANCISCO JACQUEZ, Warden,                       MEMORANDUM*

              Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                      Argued and Submitted January 13, 2014
                            San Francisco, California

Before: WALLACE and BYBEE, Circuit Judges, and MAHAN, District Judge.**

       State prisoner Roger Adams appeals from the district court’s denial of his

petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. We have

jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a), and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable James C. Mahan, District Judge for the U.S. District
Court for the District of Nevada, sitting by designation.
      First, Adams argues that there was insufficient evidence to support his

convictions and the firearm and gang enhancements imposed on him. In reviewing

the constitutional sufficiency of evidence to support a criminal conviction, we

follow the two-step process established by Jackson v. Virginia. United States v.

Nevils, 598 F.3d 1158, 1163–64 (9th Cir. 2010) (en banc) (discussing Jackson v.

Virginia, 443 U.S. 307, 318–19 (1979)). First, we “must consider the evidence

presented at trial in the light most favorable to the prosecution.” Id. at 1164.

Second, we must determine whether this evidence, when viewed in that light, is

adequate to allow “any rational trier of fact [to find] the essential elements of the

crime beyond a reasonable doubt.” Id. (citation omitted). Moreover, “when we

assess a sufficiency of evidence challenge in the case of a state prisoner seeking

federal habeas corpus relief subject to the strictures of [the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA)], there is a double dose of

deference that can rarely be surmounted,” as the state court’s “application of the

Jackson standard must be ‘objectively unreasonable’ to warrant habeas relief for a

state prisoner.” Boyer v. Belleque, 659 F.3d 957, 964–65 (9th Cir. 2011).

      Viewing the evidence in this light, we reject Adams’s argument. The

evidence presented at trial, including evidence that Adams had ammunition on his

person and gun residue on his clothing, was sufficient to allow “any rational trier


                                           2
of fact” to convict him and impose the firearm enhancement. Moreover, the

California Court of Appeal’s determination that there was sufficient evidence to

support the gang enhancement was not “objectively unreasonable.” Adams’s

contention regarding the insufficiency of evidence that he was an “active”

participant in the gang is meritless under California law. See In re Ramon T., 57

Cal. App. 4th 201, 207 (Cal. Ct. App. 1997).

      Second, Adams argues that the trial court made a variety of instructional

errors, including failing to define “materiality” in the jury instructions, failing to

provide instructions on lesser-related offenses, and failing to instruct the jury

adequately as to the elements of the gang enhancement. The state court did not

address the merits of these claims, instead holding that they were procedurally

barred. Regardless of whether we review these claims de novo or conduct a more

deferential AEDPA review, see Runningeagle v. Ryan, 686 F.3d 758, 778 (9th Cir.

2012), they fail, because Adams has not shown that the putative errors so infected

his trial that his convictions violated due process. See Estelle v. McGuire, 502 U.S.

62, 72–73 (1991) (holding that challenges to jury instructions do not state a federal

constitutional claim outside of a “very narrowly” defined category of infractions

that violate “fundamental fairness”) (citation omitted).




                                            3
      Finally, Adams argues that the trial court made several incorrect evidentiary

rulings. Insofar as these claims involve the trial court’s application of state law,

they are not cognizable on federal habeas review. See id. at 67–68 (explaining that

it is “not the province of a federal habeas court to reexamine state-court

determinations on state-law questions”). Insofar as Adams’s claim that his trial

should have been bifurcated implicates federal law, it is rejected. See Spencer v.

Texas, 385 U.S. 554, 567–68 (1967) (stating that bifurcated jury trials “have never

been compelled by [the Supreme Court] as a matter of constitutional law”).

      In light of our rejection of Adams’s claims on the merits, we do not reach

the issue of the procedural bar imposed by the state court under Ex parte Dixon,

264 P.2d 513 (Cal. 1953).

AFFIRMED.




                                           4